Case 2:19-cv-06947-CAS-AS Document 64 Filed 04/29/20 Page 1 of 15 Page ID #:679




 1   FARHAD NOVIAN (SBN 118129)
     farhad@novianlaw.com
 2   ANDREW B. GOODMAN (SBN 267972)
     agoodman@novianlaw.com
 3   NOVIAN & NOVIAN, LLP
     1801 Century Park East, Suite 1201
 4   Los Angeles, CA 90067
     Telephone: (310) 553-1222
 5   Facsimile: (310) 553-0222
 6   Attorneys for plaintiffs GARY ABRAMS, JEFFREY ARAN, STEPHEN
     DEBENEDETTO, and PRESTON ROHNER
 7
 8                        UNITED STATES DISTRICT COURT
 9
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   GARY ABRAMS, individually and as      CASE NO.: 2:19-cv-06947-CAS(ASx)
     trustee of the Gary Abrams Living
12   Trust Dated 4/28/2008; JEFFREY
     ARAN, an individual; STEPHEN          PROTECTIVE ORDER
13   DEBENEDETTO, an individual; and
     PRESTON ROHNER, an individual
14                                         Complaint filed: August 9, 2019
                Plaintiffs,                Trial date: February 23, 2021
15
           v.
16
     BLACKBURNE AND SONS
17   REALTY CAPITAL CORPORATION,
     a California Corporation; GEORGE
18   BLACKBURNE, III, an individual;
     ANGELICA GARDNER, an
19   individual; ANGELA VANNUCCI, an
     individual; and DOES 1 through 10,
20
     inclusive,
                Defendants.
21
22
23
24
25
26
27
28

                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06947-CAS-AS Document 64 Filed 04/29/20 Page 2 of 15 Page ID #:680




 1   1.    A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may be
 5   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
 6   the following Stipulated Protective Order. The parties acknowledge that this Order
 7   does not confer blanket protections on all disclosures or responses to discovery and
 8   that the protection it affords from public disclosure and use extends only to the
 9   limited information or items that are entitled to confidential treatment under the
10   applicable legal principles. The parties further acknowledge, as set forth in Section
11   12.3, below, that this Stipulated Protective Order does not entitle them to file
12   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
13   that must be followed and the standards that will be applied when a party seeks
14   permission from the court to file material under seal.
15         B. GOOD CAUSE STATEMENT
16         This securities fraud action is likely to involve valuable commercial, financial,
17   technical, and/or proprietary information for which special protection from public
18   disclosure and from use for any purpose other than prosecution of this action is
19   warranted. Such confidential and proprietary materials and information consist of,
20   among other things, confidential business or financial information (including
21   confidential financial information regarding the investments at issue in this action,
22   and other investments that are the subject of discovery requests), information
23   regarding confidential business practices, or other confidential commercial
24   information (including information implicating privacy rights of third parties),
25   information otherwise generally unavailable to the public, or which may be
26   privileged or otherwise protected from disclosure under state or federal statutes,
27   court rules, case decisions, or common law. Accordingly, to expedite the flow of
28   information, to facilitate the prompt resolution of disputes over confidentiality of
                                               1
                                  STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06947-CAS-AS Document 64 Filed 04/29/20 Page 3 of 15 Page ID #:681




 1   discovery materials, to adequately protect information the parties are entitled to keep
 2   confidential, to ensure that the parties are permitted reasonable necessary uses of
 3   such material in preparation for and in the conduct of trial, to address their handling
 4   at the end of the litigation, and serve the ends of justice, a protective order for such
 5   information is justified in this matter. It is the intent of the parties that information
 6   will not be designated as confidential for tactical reasons and that nothing be so
 7   designated without a good faith belief that it has been maintained in a confidential,
 8   non-public manner, and there is good cause why it should not be part of the public
 9   record of this case.
10
11   2.    DEFINITIONS
12         2.1 Action: The above-entitled federal lawsuit: Gary Abrams, et al. v.
13         Blackburne and Sons, et al., United States District Court – Central District of
14         California, Case No. 2:19-cv-06947-CAS-AS.
15         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
16         information or items under this Order.
17         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
18         it is generated, stored or maintained) or tangible things that qualify for
19         protection under Federal Rule of Civil Procedure 26(c), and as specified above
20         in the Good Cause Statement.
21         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
22         support staff).
23         2.5 Designating Party: a Party or Non-Party that designates information or
24         items that it produces in disclosures or in responses to discovery as
25         “CONFIDENTIAL.”
26         2.6 Disclosure or Discovery Material: all items or information, regardless of
27         the medium or manner in which it is generated, stored, or maintained
28         (including, among other things, testimony, transcripts, and tangible things),
                                                2
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06947-CAS-AS Document 64 Filed 04/29/20 Page 4 of 15 Page ID #:682




 1         that are produced or generated in disclosures or responses to discovery in this
 2         matter.
 3         2.7 Expert: a person with specialized knowledge or experience in a matter
 4         pertinent to the litigation who has been retained by a Party or its counsel to
 5         serve as an expert witness or as a consultant in this Action.
 6         2.8 House Counsel: attorneys who are employees of a party to this Action.
 7         House Counsel does not include Outside Counsel of Record or any other
 8         outside counsel.
 9         2.9 Non-Party: any natural person, partnership, corporation, association, or
10         other legal entity not named as a Party to this action.
11         2.10 Outside Counsel of Record: attorneys who are not employees of a party
12         to this Action but are retained to represent or advise a party to this Action and
13         have appeared in this Action on behalf of that party or are affiliated with a law
14         firm which has appeared on behalf of that party, and includes support staff.
15         2.11 Party: any party to this Action, including all of its officers, directors,
16         employees, consultants, retained experts, and Outside Counsel of Record (and
17         their support staffs).
18         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
19         Discovery Material in this Action.
20         2.13 Professional Vendors: persons or entities that provide litigation support
21         services (e.g., photocopying, videotaping, translating, preparing exhibits or
22         demonstrations, and organizing, storing, or retrieving data in any form or
23         medium) and their employees and subcontractors.
24         2.14 Protected Material: any Disclosure or Discovery Material that is
25         designated as “CONFIDENTIAL.”
26         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
27         from a Producing Party.
28
                                                 3
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06947-CAS-AS Document 64 Filed 04/29/20 Page 5 of 15 Page ID #:683




 1   3.    SCOPE
 2         The protections conferred by this Stipulation and Order cover not only
 3   Protected Material (as defined above), but also (1) any information copied or
 4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 5   compilations of Protected Material; and (3) any testimony, conversations, or
 6   presentations by Parties or their Counsel that might reveal Protected Material.
 7         Any use of Protected Material at trial shall be governed by the orders of the
 8   trial judge. This Order does not govern the use of Protected Material at trial.
 9
10   4.    DURATION
11         Even after final disposition of this litigation, the confidentiality obligations
12   imposed by this Order shall remain in effect until a Designating Party agrees
13   otherwise in writing or a court order otherwise directs. Final disposition shall be
14   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
15   or without prejudice; and (2) final judgment herein after the completion and
16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
17   including the time limits for filing any motions or applications for extension of time
18   pursuant to applicable law.
19
20   5.    DESIGNATING PROTECTED MATERIAL
21         5.1 Exercise of Restraint and Care in Designating Material for Protection.
22   Each Party or Non-Party that designates information or items for protection under
23   this Order must take care to limit any such designation to specific material that
24   qualifies under the appropriate standards. The Designating Party must designate for
25   protection only those parts of material, documents, items, or oral or written
26   communications that qualify so that other portions of the material, documents, items,
27   or communications for which protection is not warranted are not swept unjustifiably
28   within the ambit of this Order.
                                                4
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06947-CAS-AS Document 64 Filed 04/29/20 Page 6 of 15 Page ID #:684




 1         Mass, indiscriminate, or routinized designations are prohibited. Designations
 2   that are shown to be clearly unjustified or that have been made for an improper
 3   purpose (e.g., to unnecessarily encumber the case development process or to impose
 4   unnecessary expenses and burdens on other parties) may expose the Designating
 5   Party to sanctions.
 6         If it comes to a Designating Party’s attention that information or items that it
 7   designated for protection do not qualify for protection, that Designating Party must
 8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9         5.2 Manner and Timing of Designations. Except as otherwise provided in this
10   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
11   or ordered, Disclosure or Discovery Material that qualifies for protection under this
12   Order must be clearly so designated before the material is disclosed or produced.
13
14         Designation in conformity with this Order requires:
15         (a) for information in documentary form (e.g., paper or electronic documents,
16            but excluding transcripts of depositions or other pretrial or
17            trialproceedings), that the Producing Party affix at a minimum, the legend
18            “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each
19            page that contains protected material. If only a portion or portions of the
20            material on a page qualifies for protection, the Producing Party also must
21            clearly identify the protected portion(s) (e.g., by making appropriate
22            markings in the margins).
23         A Party or Non-Party that makes original documents available for inspection
24   need not designate them for protection until after the inspecting Party has indicated
25   which documents it would like copied and produced. During the inspection and
26   before the designation, all of the material made available for inspection shall be
27   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
28   it wants copied and produced, the Producing Party must determine which documents,
                                               5
                                  STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06947-CAS-AS Document 64 Filed 04/29/20 Page 7 of 15 Page ID #:685




 1   or portions thereof, qualify for protection under this Order. Then, before producing
 2   the specified documents, the Producing Party must affix the “CONFIDENTIAL
 3   legend” to each page that contains Protected Material. If only a portion or portions of
 4   the material on a page qualifies for protection, the Producing Party also must clearly
 5   identify the protected portion(s) (e.g., by making appropriate markings in the
 6   margins).
 7         (b) for testimony given in depositions that the Designating Party identify the
 8         Disclosure or Discovery Material on the record, before the close of the
 9         deposition all protected testimony.
10         (c) for information produced in some form other than documentary and forany
11         other tangible items, that the Producing Party affix in a prominent place on the
12         exterior of the container or containers in which the information is stored the
13         legend “CONFIDENTIAL.” If only a portion or portions of the information
14         warrants protection, the Producing Party, to the extent practicable, shall
15         identify the protected portion(s).
16         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
17   failure to designate qualified information or items does not, standing alone, waive
18   the Designating Party’s right to secure protection under this Order for such material.
19   Upon timely correction of a designation, the Receiving Party must make reasonable
20   efforts to assure that the material is treated in accordance with the provisions of this
21   Order.
22
23   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
24         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
25   designation of confidentiality at any time that is consistent with the Court’s
26   Scheduling Order.
27
28
                                               6
                                  STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06947-CAS-AS Document 64 Filed 04/29/20 Page 8 of 15 Page ID #:686




 1         6.2 Meet and Confer. The Challenging Party shall initiate the informal dispute
 2   resolution process set forth in the Court's Procedures and Schedules. See
 3   http://www.cacd.uscourts.gov/honorable-alka-sagar
 4         6.3 The burden of persuasion in any such challenge proceeding shall be on the
 5   Designating Party. Frivolous challenges, and those made for an improper purpose
 6   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 7   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 8   or withdrawn the confidentiality designation, all parties shall continue to afford the
 9   material in question the level of protection to which it is entitled under the Producing
10   Party’s designation until the Court rules on the challenge.
11
12   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
13         7.1 Basic Principles. A Receiving Party may use Protected Material that is
14   disclosed or produced by another Party or by a Non-Party in connection with this
15   Action only for prosecuting, defending, or attempting to settle this Action. Such
16   Protected Material may be disclosed only to the categories of persons and under the
17   conditions described in this Order. When the Action has been terminated, a
18   Receiving Party must comply with the provisions of section 13 below (FINAL
19   DISPOSITION). Protected Material must be stored and maintained by a Receiving
20   Party at a location and in a secure manner that ensures that access is limited to the
21   persons authorized under this Order.
22         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
23   ordered by the court or permitted in writing by the Designating Party, a Receiving
24   Party may disclose any information or item designated “CONFIDENTIAL” only to:
25         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
26   asemployees of said Outside Counsel of Record to whom it is reasonably necessary
27   to disclose the information for this Action;
28
                                               7
                                  STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06947-CAS-AS Document 64 Filed 04/29/20 Page 9 of 15 Page ID #:687




 1         (b) the officers, directors, and employees (including House Counsel) of
 2   theReceiving Party to whom disclosure is reasonably necessary for this Action;
 3         (c) Experts (as defined in this Order) of the Receiving Party to whom
 4   disclosure is reasonably necessary for this Action and who have signed the
 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6         (d) the court and its personnel;
 7         (e) court reporters and their staff;
 8         (f) professional jury or trial consultants, mock jurors, and Professional
 9   Vendors to whom disclosure is reasonably necessary for this Action and who have
10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11         (g) the author or recipient of a document containing the information or
12   acustodian or other person who otherwise possessed or knew the information;
13         (h) during their depositions, witnesses, and attorneys for witnesses, in
14   theAction to whom disclosure is reasonably necessary provided: (1) the deposing
15   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
16   they will not be permitted to keep any confidential information unless they sign the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
18   agreed by the Designating Party or ordered by the court. Pages of transcribed
19   deposition testimony or exhibits to depositions that reveal Protected Material may be
20   separately bound by the court reporter and may not be disclosed to anyone except as
21   permitted under this Stipulated Protective Order; and
22         (i) any mediator or settlement officer, and their supporting personnel, mutually
23   agreed upon by any of the parties engaged in settlement discussions.
24   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
25         OTHER LITIGATION
26         If a Party is served with a subpoena or a court order issued in other litigation
27   that compels disclosure of any information or items designated in this Action as
28   “CONFIDENTIAL,” that Party must:
                                               8
                                  STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06947-CAS-AS Document 64 Filed 04/29/20 Page 10 of 15 Page ID #:688




  1         (a) promptly notify in writing the Designating Party. Such notification
  2   shallinclude a copy of the subpoena or court order;
  3         (b) promptly notify in writing the party who caused the subpoena or order
  4   toissue in the other litigation that some or all of the material covered by the subpoena
  5   or order is subject to this Protective Order. Such notification shall include a copy of
  6   this Stipulated Protective Order; and
  7         (c) cooperate with respect to all reasonable procedures sought to be pursuedby
  8   the Designating Party whose Protected Material may be affected.
  9         If the Designating Party timely seeks a protective order, the Party served with
 10   the subpoena or court order shall not produce any information designated in this
 11   action as “CONFIDENTIAL” before a determination by the court from which the
 12   subpoena or order issued, unless the Party has obtained the Designating Party’s
 13   permission. The Designating Party shall bear the burden and expense of seeking
 14   protection in that court of its confidential material and nothing in these provisions
 15   should be construed as authorizing or encouraging a Receiving Party in this Action
 16   to disobey a lawful directive from another court.
 17   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 18         PRODUCED IN THIS LITIGATION
 19         (a) The terms of this Order are applicable to information produced by a Non-
 20   Party in this Action and designated as “CONFIDENTIAL.” Such information
 21   produced by Non-Parties in connection with this litigation is protected by the
 22   remedies and relief provided by this Order. Nothing in these provisions should be
 23   construed as prohibiting a Non-Party from seeking additional protections.
 24         (b) In the event that a Party is required, by a valid discovery request,
 25   toproduce a Non-Party’s confidential information in its possession, and the Party is
 26   subject to an agreement with the Non-Party not to produce the Non-Party’s
 27   confidential information, then the Party shall:
 28
                                                9
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06947-CAS-AS Document 64 Filed 04/29/20 Page 11 of 15 Page ID #:689




  1         (1) promptly notify in writing the Requesting Party and the Non-Party that
  2   some or all of the information requested is subject to a confidentiality agreement
  3   with a Non-Party;
  4         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
  5   Order in this Action, the relevant discovery request(s), and a reasonably specific
  6   description of the information requested; and
  7         (3) make the information requested available for inspection by the Non-Party,
  8   if requested.
  9         (c) If the Non-Party fails to seek a protective order from this court within 14
 10   daysof receiving the notice and accompanying information, the Receiving Party may
 11   produce the Non-Party’s confidential information responsive to the discovery
 12   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 13   not produce any information in its possession or control that is subject to the
 14   confidentiality agreement with the Non-Party before a determination by the court.
 15   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 16   of seeking protection in this court of its Protected Material.
 17
 18   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 19         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 20   Protected Material to any person or in any circumstance not authorized under this
 21   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 22   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 23   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 24   persons to whom unauthorized disclosures were made of all the terms of this Order,
 25   and (d) request such person or persons to execute the “Acknowledgment and
 26   Agreement to Be Bound” that is attached hereto as Exhibit A.
 27
 28
                                                10
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06947-CAS-AS Document 64 Filed 04/29/20 Page 12 of 15 Page ID #:690




  1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  2         PROTECTED MATERIAL
  3         When a Producing Party gives notice to Receiving Parties that certain
  4   inadvertently produced material is subject to a claim of privilege or other protection,
  5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  7   may be established in an e-discovery order that provides for production without prior
  8   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  9   parties reach an agreement on the effect of disclosure of a communication or
 10   information covered by the attorney-client privilege or work product protection, the
 11   parties may incorporate their agreement in the stipulated protective order submitted
 12   to the court.
 13
 14   12.   MISCELLANEOUS
 15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 16   person to seek its modification by the Court in the future.
 17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 18   Protective Order no Party waives any right it otherwise would have to object to
 19   disclosing or producing any information or item on any ground not addressed in this
 20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 21   ground to use in evidence of any of the material covered by this Protective Order.
 22         12.3 Filing Protected Material. A Party that seeks to file under seal any
 23   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 24   only be filed under seal pursuant to a court order authorizing the sealing of the
 25   specific Protected Material at issue. If a Party's request to file Protected Material
 26   under seal is denied by the court, then the Receiving Party may file the information
 27   in the public record unless otherwise instructed by the court.
 28
                                                 11
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06947-CAS-AS Document 64 Filed 04/29/20 Page 13 of 15 Page ID #:691




  1   13. FINAL DISPOSITION
  2         After the final disposition of this Action, as defined in paragraph 4, within 60
  3   days of a written request by the Designating Party, each Receiving Party must return
  4   all Protected Material to the Producing Party or destroy such material. As used in this
  5   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  6   summaries, and any other format reproducing or capturing any of the Protected
  7   Material. Whether the Protected Material is returned or destroyed, the Receiving
  8   Party must submit a written certification to the Producing Party (and, if not the same
  9   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 10   (by category, where appropriate) all the Protected Material that was returned or
 11   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 12   abstracts, compilations, summaries or any other format reproducing or capturing any
 13   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 16   reports, attorney work product, and consultant and expert work product, even if such
 17   materials contain Protected Material. Any such archival copies that contain or
 18   constitute Protected Material remain subject to this Protective Order as set forth in
 19   Section 4 (DURATION).
 20         14. Any violation of this Order may be punished by any and all appropriate
 21   measures including, without limitation, contempt proceedings and/or monetary
 22   sanctions.
 23         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 24
 25   DATED: April 28, 2020
 26
 27   /s/ Andrew B. Goodman
      Attorneys for plaintiffs plaintiffs Gary Abrams, Jeffrey Aran, Stephen DeBenedetto,
 28   and Preston Rohner
                                                12
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06947-CAS-AS Document 64 Filed 04/29/20 Page 14 of 15 Page ID #:692




  1   DATED: April 28, 2020
  2
  3   /s/ Brian D. Cronin
      Attorneys for plaintiff-intervenors South Coast Ventures, LLC and Alan L. Geraci
  4   trustee of Brown Charitable Remainder Trust dated March 25, 2014
  5
  6   DATED: April 28, 2020
  7
  8   /s/ David M. Chute
      Attorneys for defendants Blackburne and Sons Realty Capital Corporation, Angela
  9   Vannucci, and George Blackburne, III
 10
 11   DATED: April 28, 2020
 12
 13   /s/ Catherine M. Adams
      Attorneys for defendant Angelica Gardner
 14
 15
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 16
 17
      DATED: ________________________
              April 29, 2020
 18
 19   _____________________________________
                   / s / Sagar
 20   The Honorable Alka Sagar
      United States Magistrate Judge
 21
 22
 23
 24
 25
 26
 27
 28
                                              13
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06947-CAS-AS Document 64 Filed 04/29/20 Page 15 of 15 Page ID #:693




  1                                         EXHIBIT A
  2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3
  4         I, _____________________________ [print or type full name], of
  5   _________________ [print or type full address], declare under penalty of perjury
  6   that I have read in its entirety and understand the Stipulated Protective Order that
  7   was issued by the United States District Court for the Central District of California
  8   on [date] in the case of Gary Abrams, et al. v. Blackburne and Sons, et al., Case
  9   No. 2:19-cv-06947-CAS(ASx). I agree to comply with and to be bound by all the
 10   terms of this Stipulated Protective Order and I understand and acknowledge that
 11   failure to so comply could expose me to sanctions and punishment in the nature of
 12   contempt. I solemnly promise that I will not disclose in any manner any information
 13   or item that is subject to this Stipulated Protective Order to any person or entity
 14   except in strict compliance with the provisions of this Order.
 15         I further agree to submit to the jurisdiction of the United States District Court
 16   for the Central District of California for the purpose of enforcing the terms of this
 17   Stipulated Protective Order, even if such enforcement proceedings occur after
 18   termination of this action. I hereby appoint __________________________ [print or
 19   type full name] of _______________________________________ [print or type full
 20   address and telephone number] as my California agent for service of process in
 21   connection with this action or any proceedings related to enforcement of this
 22   Stipulated Protective Order.
 23   Date: ______________________________________
 24   City and State where sworn and signed: ________________________________
 25   Printed name: _______________________________
 26   Signature: __________________________________
 27
 28
                                                  14
                                     STIPULATED PROTECTIVE ORDER
